Title: To Benjamin Franklin from the Abbé Gabriel Bonnot de Mably, [1782]
From: Mably, abbé Gabriel Bonnot de
To: Franklin, Benjamin


[1782]
La personne dont l’abbé de Mably a eu l’honneur de parler à Monsieur jay, et qu’il vouloit aussi avoir l’honneur de recommander à monsieur franklyn, s’appelle Rochas, c’est un jeune homme âgé de vingt quatre ans, il est bien né d’une famille de riches marchands de Romans en dauphiné. Il y a trois ans qu’il est à Marseille pour s’instruire et se former au Commerce de Droguiste-Epicier. Sa conduite a toujours été tres bonne, et ce qui donne à l’abbé de mably une tres bonne idée de son coeur et de son esprit, c’est l’envie extrême qu’il a d’aller s’etablir à Boston, et d’y porter une pacotille qui servira de fondement à son commerce. La recommandation de Monsieur franklyn et de Monsieur jay est du plus grand prix pour lui, et l’abbé de Mably sera penetré de la plus vive reconnoissance pour les bontés dont ces Messieurs voudront bien honorer le sieur Rochas.
 
Notation: l’abbé de Mably
